DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment I, Figures 1-5, Claims 1-11, in the reply filed on 04 October 2022 is acknowledged. However, Claims 1-4 and 7-11 are considered for examination, claims 5 and 6 are withdrawn for prosecution. Claims 5 and 6, which recite “… principal surface of the projection that is continuous to the plate portion and the winding core is sloped with respect to an axis…”, pertains to a non-elected Embodiment III (Figure 8) and Embodiment IV (Figure 9).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mikogami et al. [JP 2019186415 A].
Regarding claim 1, Mikogami discloses a coil component (e.g., 100, Figure 1) comprising:
a drum core (e.g., 1, Abstract, Figure 1-9) including: 
a winding core (e.g., 30) extending along a front-rear direction (e.g., x direction or horizontal direction based on the mounting position of the coil component shown in Fig. 6); 
a first flange (e.g., 10, Fig. 6) provided on a front end of the winding core; and 
a second flange (e.g., 20) provided on a rear end of the winding core; 
a first conductor wire (e.g., W1) wound around the winding core 30 of the drum core; and 
a second conductor wire (e.g., W2) wound on an outer side of the first conductor wire in a direction orthogonal to the front-rear direction, 
wherein turns of a same number of the first conductor wire W1 and the second conductor wire W2 contact with each other (e.g., first turn of W1 in contact with first turn of W2), while turns of different numbers of the first conductor wire and the second conductor wire are separated from each other (e.g., first turn of W1 is not in contact with second turn, different number, of W2).
Regarding claim 2, Mikogami discloses wherein in the front-rear direction, a contact point at which the first flange 10 contacts with the second conductor wire W2 is positioned on a front side relative to a contact point at which the first flange 10 contacts with the first conductor wire W1 (e.g., W2 as shown in Fig. 6 when displaced towards cut out C1 contacts first flange 10, somewhat similar to Figure 4).
Regarding claim 7, Mikogami discloses the first flange 10 and the second flange 20 have substantially the same configuration (see Fig. 5 and 6).
Regarding claim 8, Mikogami discloses a start point of first turns of the first conductor wire W1 and the second conductor wire W2 is at a position in a circumferential direction around an axis at which the first conductor wire W1 contacts with the winding core 30 and the first conductor wire W1 contacts with the second conductor wire W2 (see Figure 6).
Regarding claim 9, Mikogami discloses a circuit board (e.g., 60, Fig. 6) comprising the coil component 100.
Regarding claim 10, Mikogami discloses an electronic device (e.g., coil component 100 (see Fig.1-6) comprising the circuit board 60.
Regarding claim 11, Mikogami discloses a drum core (e.g., 1, Abstract, Fig. 1-6) having a first conductor wire W1 and a second conductor wire W2 wound thereon, the second conductor wire W2 being positioned on an outer side of the first conductor wire W1 (see Figure 6), the drum core 1 comprising:
a winding core (e.g., 30, Abstract, Fig. 1 or 5) extending in a front-rear direction;
a first flange (e.g., 10, Abstract, Fig. 1-6) provided on a front end of the winding core 30; and
a second flange (e.g., 20) provided on a rear end of the winding core 30,
wherein when the first conductor wire W1 and the second conductor wire W2 are wound, a contact point at which the first flange 10 contacts with the second conductor wire W2 is positioned on a front side relative to a contact point at which the first flange 10 contacts with the first conductor wire W1 (e.g., W2 as shown in Fig. 6 when displaced towards cut out C1 contacts first flange 10, somewhat similar to Figure 4).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 3 recites, inter alia, 
a projection projecting from plate portion in the front-rear direction and positioned between the plate portion and winding core, 
wherein a dimension of the projection in the front-rear direction is smaller than radii of the first conductor wire and the second conductor wire, and 
wherein a first turn of the first conductor wire contacts with the projection, and a first turn of the second conductor wire contacts with the plate portion. 

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837  




/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837